—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 7, 1997, which ruled that claimant’s request for a hearing was untimely.
By notices dated November 15, 1995, April 10, 1996 and April 18, 1996, claimant was found to be ineligible to receive unemployment insurance benefits because she was unable to work, and she was charged with a recoverable overpayment and the loss of benefit days. Claimant failed to request an administrative hearing until December 18, 1996, more than eight months after expiration of the 30-day limitation period established in Labor Law § 620 (1) (a), claiming that she wanted to consult with an attorney prior to requesting a hear*942ing. Inasmuch as claimant’s excuse for failing to comply with the statutory requirement was not due to any mental or physical incapacity, we find no reason to disturb the decision of the Unemployment Insurance Appeal Board that claimant’s request for a hearing was untimely (see, Matter of Connors [Commissioner of Labor], 254 AD2d 562; Matter of Samaniego [Park Personnel — Sweeney], 235 AD2d 887).
Cardona, P. J., Mikoll, Her cure, Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.